DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the filing of 11/05/2020.
Claims 1, 3 - 5, 10, and 12 - 14 have been amended.
Claims 2, 6 - 9, 11, and 15 - 18 remain as original.
Claim 19 is new.
Claims 1 -  19  are pending and have been examined.
THIS ACTION IS MADE FINAL.

Response to Arguments

The prior 35 USC 112(b) rejections as to claims 3, 4, 5, 12, 13, and 14 are  withdrawn due to Applicant's amendments.
The prior 35 USC 112(b) rejection as to claims 5 and 14 is also withdrawn.
With regard to the limitations of claims  1 -  19, Applicant argues that the claims are patent eligible under 35 USC 101 because they meet the analysis set forth by the Supreme Court. Remarks 6 - 8. Examiner respectfully disagrees.  The subject claims 
Independent method claim 1 recites the limitations of:
...information processing...; ...receiving, from a customer, an identification of a merchant...; ...communicating with the merchant to retrieve accepted payment mechanisms; ...retrieving data...; ...associating the selected payment method with the merchant; ... receiving an invoice for a customer transaction with the merchant from the merchant; conducting a payment transaction...; ...charging the payment transaction to a credit account associated with the customer.  
The dependent claims further refine the abstract idea of the independent(s) as follows:
...the accepted payment mechanisms comprise a credit card payment (claims 2, 11); ...generating a single-use credit card number or stored value card number for a card payment (claims 3, 12); ...generating a merchant-specific single-use credit card number or stored value card number...(claims 4, 13); ...receiving a second invoice from the merchant and funding card(s) with funds from the credit account associated with the customer...(claims 5, 14)...wherein the step of charging the payment transaction to a credit account associated with the customer comprises: redeeming customer reward points for an amount of the invoice (claims 8, 17); ...comparing a value of the invoice with a first value of a first payment account and setting a value of the pre-authorization account...(claim 19).   

The claim(s) thus recite the abstract idea of:
Paying for a transaction using credit.
The above claim limitations, under their broadest reasonable interpretation, covers performance of the limitation as a certain method of organizing human activity, which includes a commercial or legal interaction. A commercial interaction is a certain method of organizing human activity, which method is one of several groupings of abstract ideas. 
There are also non-computer related limiting elements in these dependent claims which further limit the abstract idea including:
...providing the merchant with a check for an amount of the invoice...(claims 6, 15); ...providing the customer with a cash advance for an amount of the invoice (claims 9, 18), the physical check and cash being physical elements of these dependents
There is also a computer related limiting element in these dependent claims which further limits the abstract idea including:
...wherein the check is an electronic check (claims 7, 16). 
The claims as a whole amount to a drafting effort designed to monopolize the exception.  The additional limitations when taken individually and in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular (here, unnamed) technological environment. Accordingly, the claim(s) recite an abstract idea.
The subject claims when taken individually or in combination, do not amount to significantly more than the abstract idea itself.  The components of an information processing apparatus comprising at least one computer processor, and a system  additional limitations of the claims are just applying high level generic computer components as tools to the above articulated abstract idea. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that the abstract idea  is performed using generic computer components as a tool.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination, and are also held to be patent ineligible under 35 U.S.C. 101 for the same reasoning as above, and the additional recited amended limitation(s) fail(s) moreover to establish that the claim(s) is/are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Applicant argues pursuant to 35 USC 101 that the invention does not set forth an abstract idea. Remarks 6 - 8.  The examiner respectfully disagrees. The claims do not have to literally match some specified example within the 2019 PEG Guidance. The abstract idea set forth and further analyzed herein is paying for a transaction using credit. Whether this Application literally matched an example set forth in said Guidance is not required. What is required is that the claims set forth an abstract idea as detailed above.
The argument, Remarks 8, that the invention reduces the number of failed transactions because the electronic device does not attempt to process a payment mechanism not accepted by vendor is without merit. That is not a "technology-based" solution. Remarks 9. Knowing what mechanism to use for payment is a normal aspect of every computer transaction and has nothing to do with an improvement to computer technology.
 Applicant argues pursuant to 35 USC 101 that the invention integrates the judicial exception into a practical application. Remarks 9. This is without merit. The technology is not improved by simply having a computerized system pay a merchant through avenues specific to that merchant. This notion is required in every single payment system, computer or not,  lest the merchant not recognize, let alone accept, payer's payment.
 Applicant argues pursuant to 35 USC 101 that the claims recite significantly more than the abstract idea. Remarks 9. Applicant's argument here is the same as the "practical application" argument. In addition to that argument which was already addressed, communications with a merchant as to which payment mechanism merchant will accept do not constitute "significantly more" than the abstract idea. The abstract idea itself was to pay a merchant using credit. Surely one cannot pay using a mechanism not recognized 
Applicant arguments pursuant to 35 USC 102, 103 are moot, as Applicant's amendments and Remarks have caused examiner to look at the Application anew, and have also resulted in examiner choosing new citations and combinations which are not addressed by Applicant's arguments. Full particulars of the 35 USC 102/ 103 analyses using different reference combinations will follow. 
Generally as to obviousness, examiner submits that it is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard,  examiner submits that the burden of presenting a prima facie case of obviousness was successfully established in the prior Office Action of 08/20/2020, and also respecting the pending amended claim set of 11/05/2020 as seen below.
Examiner further recognizes that references cannot be arbitrarily altered or modified, and that there must be some reason why a person having ordinary skill in the relevant art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be 
Examiner also notes that the motivation to combine the applied references is, where appropriate in the below detailed analysis pursuant to 35 USC 103, additionally accompanied by select passages from the respective references which specifically support that particular motivation. It is also respectfully submitted that motivation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention, which evidence can also support a finding of obviousness, is otherwise provided in the detailed 35 USC 103 analysis of the claim set below.  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to a person of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 1 - 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 14 - 19 of  US8805739, both of which have the same assignee.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed toward methods, systems, and computer readable mediums for making electronic credit payments to payees. The instant application has no "requesting authorization for a first credit card transaction on said first credit card account" limitation whereas the ‘739 Patent does. It would have been obvious to one skilled in the art at the time of filing that it would be more efficient to have added an ability to see first whether a particular credit card was authorized for the credit transaction in the present claims.  

Claim Objections

Claims 2 and 11 as amended are objected to for using the abbreviations “ACH" and "EFT without first defining the term in the claim. If these claims were to  define the abbreviation, then the abbreviation could be used in the subsequent claims which would then overcome the present objection.
Appropriate correction is required.
       



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 (new) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Both the claim terms "setting" and "greater" are not found in the specification making the limitation relating to "setting a value of the pre-authorization account to an amount greater than the value of the invoice" unsupported  in the specification. 

Claim Rejections - 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  1 - 19  are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is directed to a method (process) and independent claim 10 is directed to a system (machine), both of which are statutory categories of invention pursuant to 35 USC 101.  (Step 1: YES, the  claims fall within a statutory category).
The two claim sets (claims 1 - 9, method, and claims 10 - 18, system) are perfectly mirrored and will be analyzed as such where appropriate. Claim 19 is new.
Examiner has identified independent method claim 1 as the claim that best represents the invention for the present 35 USC 101 analysis, and it is sufficiently similar to independent system claim 10. 
Independent method claim 1 recites the limitations of:
...information processing...; ...receiving, from a customer, an identification of a merchant...; ...communicating with the merchant to retrieve accepted payment mechanisms; ...retrieving data...; ...associating the selected payment method with the merchant; ... receiving an invoice for a customer transaction with the merchant from the merchant; conducting a payment transaction...; ...charging the payment transaction to a credit account associated with the customer.  
Some dependent claims further refine the abstract idea of the independent(s) as follows:
...the accepted payment mechanisms comprise a credit card payment (claims 2, 11); ...generating a single-use credit card number or stored value card number for a card payment (claims 3, 12); ...generating a merchant-specific single-use credit card number or stored value card number...(claims 4, 13); ...receiving a second invoice from the merchant and funding card(s) with funds from the credit account associated with the customer...(claims 5, 14)...wherein the step of charging the payment transaction to a credit account associated with the customer comprises: redeeming customer reward points for an amount of the invoice (claims 8, 17); ...comparing a value of the invoice with a first value of a first payment account and setting a value of the pre-authorization account...(claim 19).   

The claim(s) thus recite the abstract idea of:
Paying for a transaction using credit.

The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity, which include a commercial interaction. These certain methods of organizing human activity constitute a grouping of abstract ideas. The abstract idea above articulated could be Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced claim limitations do not integrate the abstract idea into a practical application because they simply apply generic computer components to the recited abstract idea. Those claim limitations otherwise amount to instructions to apply generic computer components as a tool to perform the above noted abstract idea. The generic computer components here consist an information processing apparatus comprising at least one computer processor, and a system  which components are all found in the independent claim(s). These components are all recited at a high-level of generality (e.g., a generic computer or computer component performing a generic computer function). The recitation of generic computer components in a claim do not necessarily preclude that claim from reciting an abstract idea. The independent claims' above noted additional elements do not integrate the above articulated abstract idea into a practical application because those claims do not impose any meaningful limits on practicing the abstract idea, and because those additional claim elements are also set forth at a high level of generality as noted. The independent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims also lack any additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately and/or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking any  “inventive concept”. As discussed Claims 1 and 10 are not patent eligible. (Step 2B: NO. The  claims do not provide significantly more than the judicial exception).
The dependent claims as already detailed above in the Response to Arguments section, all further articulate the abstract idea set forth in the independent claim(s) by:
 further refining the abstract limitations themselves (claims 2,11   3,12  4,13    5,14   8,17   and 19);
further limiting the independent claims by adding physical non-computer elements (claims 6,15 and 9,18); and
further limiting the independent claims by adding physical computer components  (claims 7,16). 
That said, the dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception. The dependent claims are also directed to an abstract idea.
Therefore, claims 1 - 19 are not patent-eligible.   



Claim Rejections – 35 USC 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office Action:
(a) NOVELTY; PRIOR ART.— A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Claims 1, 2, 6, 7, 10, 11, 15, 16, and 19 under 35 USC 102 (a)(1) as being anticipated by Brown (US20040158522A1). 

Note that the two claim sets (claims 1 - 9, method, and claims 10 - 18, system) are perfectly mirrored. Examiner has thus identified independent system claim set  10 - 18 as the claim set that best represents the claimed invention for following 35 USC 102 / 103 analyses, as it is sufficiently similar to mirrored method claim set 1 - 9. New claim 19 is analyzed separately.



Regarding claims 1 and 10:
Brown teaches:
A system for online billpay using a credit product, comprising: a financial institution backend comprising at least one computer processor and hosting a credit-based online bill payment service; ("A system and method is disclosed enabling a customer payor to make payment to a payee in a networked environment using a credit card, revolving credit, or other credit account. The payment system may provide for online receipt and review of bills, and may allow a customer payor to optionally select one or more alternative secondary accounts for payment in the event that payment cannot be made from a primary credit account. The secondary account may be another credit account, a checking account, a brokerage account, or another type of account. Actual payment may be accomplished by electronic settlement of a credit transaction, electronic funds transfer, or by printing and physically delivering a paper check. A customer payor using the system and method may receive notification concerning the success or failure of the transaction.", [ABSTRACT]) and ("FIG. 1 illustrates a network architecture in which the invention may be practiced, wherein Servers 100, 110, and 120 may be linked to clients 140, 150, and 160 via communications link 170.", [013]). and see FIG. 1;
and a merchant;  ("Servers 100, 110, and 120 may host applications facilitating transactions for banks, merchants, or other financial institutions.", [014])  and ("Clients 140, 150, and 160 may be customer terminals such as customer terminal 400 depicted in FIG. 4, or they may be, for example, terminals used by 
wherein the financial institution backend performs the following: receive an identification of the merchant for online credit-based bill pay from a customer ("In step 210, the customer may receive and review bills online. An online bill may indicate, for example, the name of the payee, a description of the goods or services provided in exchange for payment, the amount owed, and the date payment is due. In one embodiment, the electronic bill may be posted to the system directly by the merchant. In another embodiment, a service provider may receive a hard copy of the bill, and post the information to the bill payment system so that the customer can receive and review the information online. In another embodiment, step 210 may not apply, for example in the case where a customer has received only a hard copy of a bill, or in the case where the customer seeks to make payment for goods or services, or to make a gift payment, in the absence of a bill or other invoice.", [020]), as above, the customer initiated the online request in connection with an online bill pay system and the merchant's "identity" is used throughout the process;
communicate with the merchant to retrieve accepted payment mechanisms; ("Payor account 226 may also be a credit card account, a revolving credit account, or other credit account. In one embodiment of the invention, the customer payor may enter a primary account and one or more secondary accounts. A secondary account may be used for payment if, for instance, sufficient funds or credit are not available from the primary account. It also may be the case payees [which includes merchants] will not accept payment from a credit account.", [022]), the financial institution and merchant may communicate regarding accepted payment mechanisms;
retrieve accepted payment mechanisms from the merchant; ("Payor account 226 may also be a credit card account, a revolving credit account, or other credit account. In one embodiment of the invention, the customer payor may enter a primary account and one or more secondary accounts. A secondary account may be used for payment if, for instance, sufficient funds or credit are not available from the primary account. It also may be the case that certain payees will not accept payment from a credit account. In one embodiment of step 220, a customer may enter the date and time 228 that payment is to be made from the payor to the payee. It may be advantageous, for example, to schedule payment prior to the time that payment is due, but after automatic deposit of payroll funds into the customer's account. Step 228 may also allow a customer payor to request immediate payment to the payee.", [022]), accepted payment mechanisms of payee [which includes merchants] are reviewed / selected (i.e., "retrieved");
select a payment mechanism from the accepted payment mechanisms;   ("This may be the case, for instance, where the customer payor has specified a DDA as a secondary source for payment in step 220. In step 316, the system may verify that the DDA has sufficient funds for the requested payment transaction. If it does, then funds may be transferred from the payor's DDA to the merchant's account to settle with the merchant biller in step 310. Where the payment is made from the secondary DDA, step 312 notification may indicate that payment was selected.", [030]), a accepted payment mechanism may be selected; 
associating the selected payment method with the merchant; ("This may be the case, for instance, where the customer payor has specified a DDA as a secondary source for payment in step 220. In step 316, the system may verify that the DDA has sufficient funds for the requested payment transaction. If it does, then funds may be transferred from the payor's DDA to the merchant's account to settle with the merchant biller in step 310. Where the payment is made from the secondary DDA, step 312 notification may indicate that payment was made from the secondary account and not, for example, the primary credit card account that the customer payor previously selected.", [030]), a accepted payment mechanism may be selected; 
receive an invoice for a customer transaction with the merchant from the merchant; ("In step 210, the customer may receive and review bills online. An online bill [i.e., "invoice"] may indicate, for example, the name of the payee, a description of the goods or services provided in exchange for payment, the amount owed, and the date payment is due. In one embodiment, the electronic bill may be posted to the system directly by the merchant. In another embodiment, a service provider may receive a hard copy of the bill, and post the information to the bill payment system so that the customer can receive and review the information online. In another embodiment, step 210 may not apply, for example in the case where a customer has received only a hard copy of a bill, or in the case where the merchant's account to settle with the merchant biller in step 310", [030]), a customer may receive, review, and pay a bill  ("invoice") for a transaction with a merchant  
conduct a payment transaction with the selected payment mechanism; and     
("A system and method is disclosed enabling a customer payor to make payment to a payee in a networked environment using a credit card, revolving credit, or other credit account. The payment system may provide for online receipt and review of bills, and may allow a customer payor to optionally select one or more alternative secondary accounts for payment in the event that payment cannot be made from a primary credit account. The secondary account may be another credit account, a checking account, a brokerage account, or another type of account. Actual payment may be accomplished by electronic settlement of a credit transaction, electronic funds transfer, or by printing and physically delivering a paper check. A customer payor using the system and method may receive notification concerning the success or failure of the transaction.", [ABSTRACT]); 
charge the payment transaction to a credit account associated with the customer.   ("The payment system may provide for online receipt and review of bills, and may allow a customer payor to optionally select one or more alternative secondary accounts for payment in the event that payment cannot be made from a primary credit account. The secondary account may be another credit account,",  charged to  a credit account associated with the customer. 
Regarding claims 2 and 11:
Brown as above discloses all of the limitations of claims 1 and 10:
Brown further teaches:
wherein the accepted payment mechanisms comprise at least one of a credit card payment, ACH payment, a check payment, an EFT transfer, and an inter-bank funds transfer. ("Payor account 226 may also be a credit card account, a revolving credit account, or other credit account.", [022]).
Regarding claims 6 and 15:
Brown  discloses all of the limitations of claims 1 and 10:
Brown further teaches:
wherein the financial institution backend conducts the payment transaction with the selected payment mechanism by providing the merchant with a check for an amount of the invoice. ("Actual payment may be accomplished by electronic settlement of a credit transaction, electronic funds transfer, or by printing and physically delivering a paper check.", [ABSTRACT]).  
Regarding claims 7 and 16:
Brown  as above discloses all of the limitations of claims 6 and 15:
Brown further teaches:
wherein the check is an electronic check.    ("The secondary account may be another credit account, a checking account, a brokerage account, or another type of account. Actual payment may be accomplished by electronic settlement of a electronic funds transfer, or by printing and physically delivering a paper check.", [ABSTRACT]).

Regarding claim 19:
Brown  as above discloses all of the limitations of claim 1:
Brown further discloses:
(New) The method of claim 1, further comprising: generating a pre-authorization account that represents the set of one or more payment accounts, wherein generating the pre-authorization account comprises: comparing a value of the invoice with a first value of a first payment account in the set of one or more payment accounts or a second value of a second payment account in the set of one or more payment accounts; and responsive to determining that the value of invoice is greater than the first value or the second value, setting a value of the pre-authorization account to an amount greater than the value of the invoice.  ("A secondary account may be used for payment if, for instance, sufficient funds or credit are not available from the primary account.", [022]), the primary account had not sufficient funds to cover the invoice, the invoice amount thus being at  least marginally bigger than the primary account coverage, thus the secondary account was used for payment, that account necessarily having a balance high enough to cover the invoice. 



Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.



Claims   3 - 5, and 12 - 14 are rejected under 35 USC 103 as being unpatentable over Brown (US20040158522A1) in view of Flitcroft (US20090070260). 


Regarding claims 3 and 12:
Brown  as above discloses all of the limitations of claims 1 and 10:
Brown does not expressly disclose, but Flitcroft teaches:
wherein the financial institution backend conducts the payment transaction with the selected payment mechanism by generating a single-use credit card number or stored value card number for a card payment and   ("These numbers and/or cards can be used for a single or limited use transaction, thereby reducing the potential for fraudulent reuse of these numbers and/or cards. The credit card system finds application to “card remote” transactions such as by phone or Internet. Additionally, when a single use or limited use credit card is used for “card present” transactions, so called “skimming” fraud is eliminated.", [ABSTRACT]) and ("Dealing first with the situation where a master credit card holder has an additional credit card number allocated to him or her for a single use, it will be appreciated that since the number can only be used for one single transaction, the fact that the number is in anybody else's hands is irrelevant as it has been deactivated and the master credit card number is not revealed to the third party.", [054]) and ("In a first embodiment, a local card dispenser 128 can be employed to generate a plurality of limited use cards 132 and/or a master credit card 134 for delivery to a customer.", [070]), under BRI, a "single use" credit card is generated, and it's necessarily merchant specific
funding the single-use credit card number or stored value card number with funds from the credit account associated with the customer for an amount of the invoice.   Under BRI, examiner interprets the above limitation to include the meaning that the credit available for funding the single-use card is from a credit line (or "limit") on the customer credit account ... ("The one-time credit card contains the same member number, expiration date, card company code, and the like as on existing credit card, as well as one-time credit card expiration date not exceeding the expiration date of credit card, available credit limit for the card, and the like.", [017]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Brown  to incorporate the teachings of Flitcroft because the system set forth in Brown would increase its efficiency by also adopting the broad based single use credit card as in Flitcroft. 
Since the claimed invention is merely a combination of old elements (the credit based purchase processing system of Brown, and the same system with an additional ability to generate / use a one-time credit card as in Flitcroft), and, in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claims 4 and 13:
Brown  as above discloses all of the limitations of claims 1 and 10:
Brown does not expressly disclose, but Flitcroft
wherein the financial institution backend conducts the payment transaction with the selected payment mechanism by generating a merchant-specific single-use credit card number or stored value card number for a card payment, and ("These numbers and/or cards can be used for a single or limited use transaction, thereby reducing the potential for fraudulent reuse of these numbers and/or cards. The credit card system finds application to “card remote” transactions such as by phone or Internet. Additionally, when a single use or limited use credit card is used for “card present” transactions, so called “skimming” fraud is eliminated.", [ABSTRACT]) and ("Dealing first with the situation where a master credit card holder has an additional credit card number allocated to him or her for a single use, it will be appreciated that since the number can only be used for one single transaction, the fact that the number is in anybody else's hands is irrelevant as it has been deactivated and the master credit card number is not revealed to the third party.", [054]) and ("In a first embodiment, a local card dispenser 128 can be employed to generate a plurality of limited use cards 132 and/or a master credit card 134 for delivery to a customer.", [070]), under BRI, a "single use" credit card is generated, and it's necessarily merchant specific since it applies to only one "single use" merchant, and the term  "merchant specific" is otherwise undefined in the disclosure; 
funding the merchant-specific single-use credit card number or stored value card number with funds from the credit account associated with the customer for an amount of the invoice. Under BRI, examiner interprets the above limitation to include the meaning that the credit available on the single-use available credit limit for the card, and the like.", [017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Brown  to incorporate the teachings of Flitcroft because the system set forth in Brown would increase its efficiency by also adopting the broad based single use credit card as in Flitcroft. 
Since the claimed invention is merely a combination of old elements (the credit based purchase processing system of Brown, and the same system with an additional ability to generate / use a one-time credit card as in Flitcroft), and, in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claims 5 and 14:
Brown  as above discloses all of the limitations of claims 4 and 13:
Brown does not expressly disclose, but Flitcroft teaches:
wherein the financial institution backend further receives a second invoice from the merchant, and funds the merchant- specific single-use credit card number or stored value card number with funds from the credit account associated with the customer for an amount of the second invoice. ... single use" card. ("The term “limited-use” credit card number is used to encompass at least both the embodiment in which the credit card is designated for a single use, and the embodiment in which the credit card is designated for multiple uses providing that the charges accrued do not exceed a prescribed threshold or thresholds, such a total single charge, total charges over a limited time period, total charge in a single transaction, etc.", [045]), and, as noted above, the said single-use credit card is also "funded" by the account holder's credit line or limit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Brown  to incorporate the teachings of Flitcroft because the system set forth in Brown would increase its efficiency by also adopting the broad based single use credit card as in Flitcroft. 
Since the claimed invention is merely a combination of old elements (the credit based purchase processing system of Brown, and the same system with an additional ability to generate / use a one-time credit card as in Flitcroft), and, in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.


Claims   8 and 17 are rejected under 35 USC 103 as being unpatentable over Brown (US20040158522A1) in view off Postrel (US20050149394A1).

Regarding claims 8 and 17:
Brown  as above discloses all of the limitations of claims 1 and 10:
Brown does not expressly disclose, but Postrel teaches:
wherein the financial institution backend charges the payment transaction to a credit account associated with the customer by redeeming customer reward points for an amount of the invoice.  ("SUMMARY OF THE INVENTION   The present invention implements a loyalty or reward point system that utilizes the pre-existing infrastructure of a network such as a typical credit card network (for example the VISA or MASTERCARD credit card networks), and in particular wherein an issuing bank administers the reward program on behalf of merchants and users.", [09]) and ("BACKGROUND OF THE INVENTION   This invention relates to loyalty or reward points programs, and in particular to such programs that allow merchants to provide reward points to users wherein the merchants utilize the pre-existing infrastructure of a network such as a credit card network for awarding reward points, maintaining account information of users, aggregating reward points from various merchant-based reward accounts, and redeeming such reward points for products and services selected by the users.", [02]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Brown  to incorporate the teachings of Posterl because the system set forth in Brown would increase its efficiency by also adopting the ability to also utilize reward points as in Posterl. 
Since the claimed invention is merely a combination of old elements (the credit based purchase processing system of Brown, and the same system with an additional ability to utilize award points as in Posterl), and, in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims   9 and 18 are rejected under 35 USC 103 as being unpatentable over Brown (US20040158522A1) in view of Macguire (US20130297487A1). 

Regarding claims 9 and 18:
Brown  as above discloses all of the limitations of claims 1 and 10:
Brown does not expressly disclose, but Macquire teaches:
wherein the financial institution backend charges the payment transaction to a credit account associated with the customer by providing the customer with a cash advance for an amount of the invoice.  ("The present invention relates generally to the field of telecommunications and more specifically to a system and method for providing loans and cash advances.", [02]) and ("The authorized distributor then charges the user on his bill and remunerates the loan system cash advance product once the user has paid the bill.", [ABSTRACT]) and ("charging the user, on a future one of said service bills, a loan charge cash advance to a customer of a cash advance distributor.", [014]) and ("A loan system is required that is automated, simple to use, widely available, and can provide access to the cash advances instantly with a simple way to repay the cash advance. It should allow a cash advance to be purchased much like any other product available for sale. It is a further need for a system to be both fraud resistant and help users control their own abuse of credit.", [013]), a loan, i.e., a cash advance is made to the account associated with the customer based on credit to pay a bill ("invoice").
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Brown  to incorporate the teachings of Macguire because the system set forth in Brown would increase its efficiency by also adopting the ability to also utilize cash advances based upon one's credit as in Macguire. 
Since the claimed invention is merely a combination of old elements (the credit based purchase processing system of Brown, and the same system with an additional ability to utilize cash advances as in Macguire), and, in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.
.



Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner considered the following references although they were not expressly used in this analysis:
Evans (US20140279474A1) - The Multi-Purse One Card Transaction Apparatuses, Methods And Systems (“MPOC”) transform purchase item information inputs via MPOC components into account payment settlement outputs. In one implementation, the MPOC may obtain purchase item information and consumer digital wallet information at a merchant terminal; obtain consumer payment account usage rules based on the consumer digital wallet information; obtain purchase item category information from the purchase item information; determine that at least one purchase item qualifies for a consumer payment account based on the consumer payment account usage rules; generate a payment authorization request message in compliance with a transaction 
Fischer (US20120179558A1) - A system and method that enables a consumer or merchant to configure their own respective requirements for using and accessing one or more financial accounts in connection with a financial transaction between a consumer and a merchant. Requirements can include any number of factors including the credit profile of the user, the size of the transaction, the location of the merchant or user, the device used by the user or merchant to perform the transaction. Once requirements have been met for at least one financial account, permitting the completion of a financial transaction using one or more of the financial accounts that have had its requirements met.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Bennett Sigmond can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 





/MATTHEW COBB/            Examiner, Art Unit 3694
/Mike Anderson/Primary Patent Examiner, Art Unit 3694